Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 1 of 7 Page ID #:3794


         ROBERT M. YASPAN (SBN 51867)
     1   JOSEPH G. McCARTY (SBN 151020)
         DEBRA R. BRAND (SBN 162285)
     2   LAW OFFICES OF ROBERT M. YASPAN
         21700 Oxnard Street, Suite 1750
     3   Woodland Hills, California 91367
         Telephone: (818) 905-7711
     4   Facsimile: (818) 501-7711
     5   Attorneys for Plaintiff REKO HOLDINGS,
         LLC
     6

     7

     8                         UNITED STATES DISTRICT COURT
     9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    10
         REKO HOLDINGS, LLC;                          Case No.: 2:18-cv-07401-GW-FFM
    11
                           Plaintiff,
    12
                v.
    13

    14   AMP GROUP HOLDINGS, INC. a JOINT STATUS REPORT
         Delaware      Corporation;      PAUL
    15   KOZLOV; GSS GROUP LLC, a
         California limited liability company;
    16   SAPA GROUP, LLC, a California
         limited liability company; GARY
    17   SHIRINYAN; ILEVGENIA SAPA Date: August 12, 2019
         aka     EVGENIA         SAPA      aka Time: 8:30 a.m.
    18   LEVGENIA SALA; VLADIMIR
         HANIN, HJK TRADE, INC. a Place: 350 West 1st Street
    19   California Corporation; HOVIK               Courtroom 9D, 9th Floor
         KOSTANDYAN; CITIBANK, N.A.;                 Los Angeles, CA, 90012
    20   JPMORGAN CHASE BANK, N.A.;
         WELLS FARGO BANK, N.A.;
    21   GALINA VAYNTER; VADIM
         VAYNTER           aka         AVADY
    22   VAYNTER;          GV         GLOBAL
         COMMUNICATIONS, INC., a
    23   California corporation; DIRECT
         COMMUNICATIONS, INC., a
    24   California corporation; REGINA
         KATS; ARTHUR KATS; LEGACY
    25   RESOURCES GROUP, INC., an
         unknown business entity; YITZHAK
    26   KLEYMAN, and DOES 1 through
         100, inclusive,
    27                    Defendants.
    28
                                                      1
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 2 of 7 Page ID #:3795



     1   _________________________
     2
         PAUL KOZLOV, an individual;
     3   AMP GROUP HOLDINGS, INC., a
     4   Delaware Corporation; GSS GROUP,
         INC., a California Corporation;
     5   SAPA GROUP, LLC, a California
     6   Limited Liability Company; GARY
         SHIRINYAN,        an    individual;
     7   IEVGENIIA SAPA, an individual;
     8   VLADIMIR HANIN, an individual;
         HJK TRADE, INC., a California
     9   Corporation;      and      HOVIK
    10   KOSTANDYAN, an individual.
    11                Cross-Complainants
    12
               v.
    13

    14   REKO HOLDINGS, LLC, a Nevada
         Limited     Liability   Company;
    15   GOPHER PROTOCOL, INC., a
    16   Nevada     Corporation;  GALINA
         VAYNTER, an individual; VADIM
    17   VAYNTER          aka     AVADY
    18   VAYNTER, an individual; REGINA
         KATS, an individual; ARTHUR
    19   KATS, an individual; GV GLOBAL
    20   COMMUNICATIONS,         INC.    a
         Suspended California Corporation;
    21   DIRECT       COMMUNICATIONS,
    22   INC., a California Corporation;
         LEGACY RESOURCES, form of
    23
         entity unknown, and ROES 1-100,
    24   Inclusive.
    25
                      Cross-Defendants
    26
    27

    28
                                                      2
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 3 of 7 Page ID #:3796



     1
               TO THIS HONORABLE COURT:

     2         Pursuant to the Order issued by the Court on July 11, 2019 (Dkt #118),
     3
         Plaintiff REKO HOLDINGS, LLC (“REKO”) and Defendants CITIBANK N.A.
     4

     5   (“CITI”), JPMORGAN CHASE BANK, N.A. (“CHASE”), WELLS FARGO

     6   BANK, N.A. (“WELLS FARGO”), GALINA VAYNTER (“GALINA”), VADIM
     7
         VAYNTER aka AVADY VAYNTER (“VADIM”); and DIRECT
     8

     9   COMMUNICATIONS, INC. (“DCI”); and Cross-Claim Defendant GARY

    10   SHIRINYAN (“SHIRINYAN”) submit the following Joint Status Report to all
    11
         other parties:
    12

    13          A.    STATUS OF COMPLAINT

    14             On July 11, 2019, the Motion to Set Aside Default filed by Defendants
    15
         Galina Vaynter, Vadim Vaynter and Direct Communications, Inc. was granted.
    16

    17   On August 1, 2019, a Third Amended Complaint was filed by REKO.
    18   Defendants Wells Fargo Bank, N.A., JP Morgan Chase Bank N.A., and Citibank,
    19
         N.A. will file Motions to Dismiss the Third Amended Complaint pursuant to Fed.
    20

    21   R. Civ. Rule 12(b)(6). Per the Court’s Order of July 11, 2019, all responses will
    22   be due by August 15, 2019.
    23
                   As to the Complaint only, Defendants AMP GROUP HOLDINGS,
    24

    25   INC., PAUL KOZLOV, GSS GROUP, LLC, SAPA GROUP, LLC,
    26   SHIRINYAN, IIEVGENIA SAPA, VLADIMIR HANIN, HJK TRADE, INC.,
    27
         and HOVIK KOSTANDYAN have been dismissed with prejudice on June 12,
    28
                                                      3
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 4 of 7 Page ID #:3797



     1
         2019, and the Third Amended Complaint did not intend to re-name these parties o

     2   to the case.
     3
                    Plaintiffs contend that the Third Amended Complaint did not affect the
     4

     5   defaults still pending against Regina Kats, Arthur Kats and Legacy Resources

     6   Group, Inc. Defendants Galina Vaynter, Vadim Vaynter and Direct
     7
         Communications, Inc. dispute that contention.
     8

     9          As to any settlement related discussions with CITIBANK N.A. (“CITI”),

    10   JPMORGAN CHASE BANK, N.A. (“CHASE”), and WELLS FARGO BANK,
    11
         N.A. (“WELLS FARGO”) (CITI, CHASE, and WELLS FARGO are herein after
    12

    13   referred to collectively as the “FINANCIAL DEFENDANTS”) REKO has

    14   engaged in substantive discussions on multiple occasions with certain defendants
    15
         seeking to settle the claims and defenses in this instant Action. Said parties are
    16

    17   willing to resolve the matter and will consider participating in an early, supervised
    18   mediation conference; however, no date or agreed upon mediator has been
    19
         selected by the parties.
    20

    21         B.       CURRENT STATUS OF CROSS-CLAIMS
    22         1.       Cross-Claims of SHIRINYAN DEFENDANTS
    23
               The Counter-Claims of the SHIRINYAN DEFENDANTS were dismissed
    24

    25   against Counter-Defendants REKO and Gopher Protocol, Inc on June 12, 2019.
    26   On July 22, 2019, the remaining counter-defendants were dismissed.
    27
               2. Cross-Claims of Citibank, N.A.
    28
                                                      4
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 5 of 7 Page ID #:3798



     1
         Pursuant to the Order entered on July 29, 2019, the Cross-Claim Defendant

     2   SHIRINYAN has until August 8, 2019 to respond. Due to the recent substitution
     3
         of attorney by SHIRINIYAN, CITI and SHIRINYAN have mutually agreed to
     4

     5   extend SHIRINYAN’s time to respond to CITI’s Cross-Complaint up to and

     6   including August 29, 2019, so that new counsel for SHIRINYAN will be up to
     7
         speed with these proceedings. The parties have already executed a stipulation
     8

     9   memorializing the foregoing, which is currently pending approval of the Court.

    10         C.       MOTIONS FOR DEFAULT
    11
                    Plaintiffs contend that the Third Amended Complaint did not change
    12

    13   any causes of action against Defendants GV GLOBAL COMMUNICATIONS,

    14   INC. (“GV”); REGINA KATS (“REGINA”); ARTHUR KATS (“Arthur”); and
    15
         LEGACY RESOURCES GROUP, INC. (“Legacy”) (together, the
    16

    17   “DEFAULTED DEFENDANTS”). Defendants Galina Vaynter, Vadim Vaynter
    18   and Direct Communications, Inc. dispute that contention.
    19
         REKO will be filing a new motion to default the DEFAULTED DEFENDANTS.
    20

    21   Plaintiffs contend that the DEFAULTED DEFENDANTS have not filed any
    22   responsive pleadings in this case; nor have they, their attorneys, or even their
    23
         possible or future attorneys contacted either the Plaintiff or their counsel
    24

    25   regarding this case or the Motion. Defendants Galina Vaynter, Vadim Vaynter
    26   and Direct Communications, Inc. dispute that contention.
    27
         ///
    28
                                                      5
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 6 of 7 Page ID #:3799



     1
               D.     ADDITIONAL MATTERS

     2   For judicial efficiency, the parties (except Defendants Galina Vaynter, Vadim
     3
         Vaynter and Direct Communications, Inc.) have discussed that they preferred
     4

     5   having the case remain solely in the Federal Court rather than having the Court

     6   remand various causes of action to the State Court and having the RICO claims in
     7
         the Federal Court. Defendants Galina Vaynter, Vadim Vaynter and Direct
     8

     9   Communications, Inc. have expressed no such preference.

    10         Other than the filing of the Motions to Dismiss, there are no further matters
    11
         to be brought to the attention of the Court at this time.
    12

    13    Dated: August 8, 2019                  LAW OFFICES OR ROBERT M. YASPAN

    14

    15                                           By /s/ Robert M. Yaspan
                                                 ROBERT M. YASPAN
    16                                           Attorneys for Plaintiff Reko Holdings, LLC
    17

    18

    19    Dated: August 8, 2019                  FARIVAR LAW AND TAX FIRM APC
    20

    21                                           By /s/ Fahim Farivar
                                                 FAHIM FARIVAR
    22
                                                 Attorneys for Gary Shirinyan
    23

    24

    25

    26
    27

    28
                                                      6
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
Case 2:18-cv-07401-GW-FFM Document 127 Filed 08/08/19 Page 7 of 7 Page ID #:3800



     1
         Dated: August 8, 2019                   SEVERSON & WERSON

     2

     3                                           By /s/ David A. Berkley
                                                 DAVID A. BERKLEY
     4                                           Attorneys for Defendant
     5                                           Wells Fargo Bank, N.A.

     6

     7   Dated: August 8, 2019                   BARTON KLUGMAN & OETTING LLP

     8

     9                                           By /s/ Tod Beebe
                                                  TOD V. BEEBE
    10                                           Attorneys for Defendant
    11                                           JPMorgan Chase Bank, N.A.

    12

    13
         Dated: August 8, 2019                   KEESAL, YOUNG & LOGAN
    14

    15
                                                 By /s/ Kate Handy
    16                                           KATE HANDY
    17                                           Attorneys for Defendant
                                                 Citibank, N.A.
    18

    19
    20   Dated: August 8, 2019                   GOE & FORSYTHE
    21

    22                                           By /s/ Thomas J Eastmond
    23                                           THOMAS J. EASTMOND
                                                 Attorneys for Defendant
    24                                           GV Global Communications, Inc., Direct
    25                                           Communications, Inc., Galina Vaynter and
                                                 Vadim Vaynter
    26
    27

    28
                                                      7
         ___________________________________________________________________________________________

                                            JOINT STATUS REPORT
